DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: brightness sensor 264 found in line 9 of paragraph [0023].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0029], line 3 “the driving control processor 11” should read “the driving control processor 411” 
Paragraph [0134], line 1 “FIG. 3B” should read “FIG. 3A”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 13-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, claim 3 recites the limitation "the number of lanes " in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of “a number of lanes” in claim 3 or claim 1 from which it depends. 

Regarding claim 4, claim 4 recites the limitation "the number of lanes" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of “a number of lanes” in claim 4 or in claim 1 from which it depends.
Claim 4 recites the limitation "a determination" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim as “a determination” was previously mentioned in line 12 of claim 1 therefore it is unclear if this is the same determination mentioned in claim 1. For examination purposes “a determination” in claim 4 is the same as “the determination” in claim 1 

Regarding claim 5, claim 5 recites the limitation "the number of lanes" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of “a number of lanes” in claim 5 or claim 1 from which it depends.

Regarding claim 6, claim 6 recites the limitation "the number of lanes" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of “a number of lanes” in claim 6 or in claim 1 from which it depends.

Regarding claim 7, claim 7 recites the limitation "the number of lanes" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no mention of “a number of lanes” in claim 7 or claim 1 from which it depends.
Claim 7 recites the limitation "a vehicle" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim as “a subject vehicle” was previously mentioned in line 4 of claim 1 therefore it is unclear whether the vehicle in the claim is the same as “the subject vehicle” of claim 1. For examination purposes examiner interprets that “a vehicle” in claim 7 is the same vehicle as “the subject vehicle” in claim 1.

Regarding claim 8, claim 8 recites the limitation "the number of lanes" in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of “a number of lanes” in claim 8 or claim 1 from which it depends.
Claim 8 recites the limitation "the inbound direction" in lines 4 and 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of “an inbound direction” in claim 8 or claim 1 from which it depends.
Claim 8 recites the limitation "a vehicle" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim as “a subject vehicle” was previously mentioned in line 4 of claim 1 therefore it is unclear whether the vehicle in the claim is the same as “the subject vehicle” of claim 1. For examination purposes examiner interprets that “a vehicle” in claim 8 is the same vehicle as “the subject vehicle in claim 1.
Regarding claim 9, claim 9 recites the limitation "the number of lanes" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of “a number of lanes” in claim 9 or claim 1 from which it depends.

Regarding claim 13, claim 13 recites the limitation "a determination" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as “a determination” was previously mentioned in line 12 of claim 1 therefore it is unclear if this is the same determination mentioned in claim 1. For examination purposes “a determination” in claim 4 is the same as “the determination” in claim 1.
Claim 13 recites the limitation "the specific lane" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of “a specific lane” in claim 13 or claim 11 from which it depends.
Examiner interprets that “the specific lane” refers to the lane in which the subject vehicle is currently traveling. 

Regarding claim 14, claim 14 recites the limitation "a determination" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as “a determination” was previously mentioned in line 12 of claim 1 therefore it is unclear if this is the same determination mentioned in claim 1. For examination purposes “a determination” in claim 4 is the same as “the determination” in claim 1.
Claim 14 recites the limitation "a target lane" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim as “a target lane” was previously mentioned in line 5 of claim 11 therefore it is unclear if this is the same target lane mentioned in claim 11. 
Claim 14 recites the limitation "the specific lane" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of “a specific lane” in claim 14 or claim 11 from which it depends.
Regarding claim 15, claim 15 recites the limitation "a determination" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim as “a determination” was previously mentioned in line 12 of claim 1 therefore it is unclear if this is the same determination mentioned in claim 1. For examination purposes “a determination” in claim 4 is the same as “the determination” in claim 1.
Claim 15 recites the limitation "the number of times" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of “a number of times” in claim 15 or claim 1 from which it depends.
Claim 15 recites the limitation "the specific lane" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of “a specific lane” in claim 15 or claim 1 from which it depends.

Regarding claim 16, claim 16 recites the limitation "a determination" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim as “a determination” was previously mentioned in line 12 of claim 1 therefore it is unclear if this is the same determination mentioned in claim 1. For examination purposes “a determination” in claim 4 is the same as “the determination” in claim 1.
Claim 16 recites the limitation "the number of times" in line 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of “a number of times” in claim 16 or claim 1 from which it depends.
Claim 16 recites the limitation "the specific lane" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of “a specific lane” in claim 16 or claim 1 from which it depends.

Regarding claim 19, claim 19 recites “the lane existing” in line 2 of the claim. In claim 18 there is a recitation of a travel lane and a target lane in claim 18 which it depends from therefore it is unclear what lane “the lane existing” is referring to.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of generating travel environment information and a travel environment information generation apparatus. 
Regarding Claim 1, claim 1 recites the claim elements “extracting features of a travel road to which the travel lane in which the subject vehicle travels belongs on a basis of the first information” and “determining whether or not the travel road to which the travel lane belongs is a predetermined specific road on a basis of the features of the travel road”. These limitations, as drafted, are processes that can be performed in the mind, therefore under its broadest reasonable interpretations are directed to mental processes. For example, extracting features of a travel road can be a person observing their surroundings and determining whether a travel road is a specific road can be a person making a judgement of what type of road they are on based on the observation they make pertaining to their surroundings. 
This judicial exception is not integrated into a practical application. In particular the claim recites the additional elements  “acquiring first information regarding a surrounding travel environment including a travel lane in which a subject vehicle travels” which is an insignificant extra activity as it is mere data gathering , “ referring to map information stored in a storage device to acquire second information regarding lanes of a road” which is also insignificant extra activity as it is merely data gathering , and “compositing the first information and the second information to generate the travel environment information” which is also insignificant extra activity as it is well known in the art as map matching (US2014/0088862A1, [0015] “In a second step, the position data from the vehicle that are obtained in the first step via the satellite signal are aligned with the data from the digital map. This is accomplished particularly by what are known as map matching methods.”). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed. Accordingly, even in combination, these additional elements do not provide significantly more. As such the claim is ineligible. 
Claims 2-16 are similarly rejected as they do not recite additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 17-19 which are also dependent on claim 1 overcome the deficiencies therein with the additional element “causing the subject vehicle to travel along the travel route” as it applies the judicial exception with, or by use of, a particular machine. The particular machine for “causing the subject vehicle to travel along the travel route” is performed by “the driving control processor 411” ([0174] from Applicant’s specification as filed). The implementation of the additional element integrates the abstract idea into a practical application making the claim subject matter eligible. 

Regarding Claim 20, claim 20 recites the limitations of elements “extracting features of a travel road to which the travel lane in which the subject vehicle travels belongs on a basis of the first information” and “determining whether or not the travel road to which the travel lane belongs is a predetermined specific road on a basis of the features of the travel road” which as drafted, are directed to a mental process as detail above with regards to claim 1. Under the broadest reasonable interpretation claim 20 covers performing the limitations in the mind but for recitation of generic computer components. That is, other than reciting extracting features and determining whether a travel road is a specific road is performed by a processor, nothing precludes the functions from being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements a communication device and a processor that implements the identified abstract idea. The communication device and processor are not described by the applicant and is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

	The claim as a whole merely describes how to generally “apply” the concept of obtaining data in order to perform map matching. The claimed computer components recited at a high level of generality is merely invoked as a tool to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The lack of indication that the communication device and processor are anything other than a generic, off the shelf computer components gives way that the claim is directed to the abstract idea. For these reasons, there is no inventive concept in the claim and thus the claim is ineligible. 










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2014/0088862A1) which will further be referred to as Simon.
Regarding Claim 1, Simon teaches a method of generating travel environment information, the method being executed by a processor, the method comprising: acquiring first information regarding a surrounding travel environment including a travel lane in which a subject vehicle travels ([0066] “The driving dynamics sensor 14 senses a proper motion of the automobile 10a and forwards the data obtained to the position finding unit 20. The line recognition sensor 18 recognizes a lane marking 28 made on a carriageway and forwards data obtained in this regard to the position finding unit 20. An object, e.g. a tree 32, is sensed and recognized by the ambient sensor 16, with the result that data relating to the tree 32 are forwarded to the position finding unit 20.” and [0038] “statements relating to a position of a lane marking...It may also be a statement relating to the markings which enclose the vehicle (own lane);” ), the first information being based on detection information from a sensor equipped in the subject vehicle ( [0016]"data relating to lane markings in a second vehicle environment are obtained with a line recognition sensor.” and [0051]-[0052] “a driving dynamics sensor which provides data relating to the proper motion of the vehicle; and an ambient sensor which provides data relating to objects in a third vehicle environment. ” also see Fig 1,  line recognition sensor 18, driving dynamic sensor 14, ambient sensor 16); referring to map information stored in a storage device to acquire second information regarding lanes of a road ([0015] "the position of the vehicle as found with the first precision is used in order to obtain data relating to a first vehicle environment from a digital map. By way of example, such a digital map is provided as a map which comprises at least information about the profile of carriageways, and is provided in the memory of an electronic navigation appliance,"); extracting features of a travel road to which the travel lane in which the subject vehicle travels belongs on a basis of the first information ([0016]"The line recognition sensor is a detector which is capable of capturing at least some possible lane markings on the carriageway under particular conditions and, by way of example, of identifying them by an image recognition method. In particular, the line recognition sensor produces a line model which arranges the recognized lines in order in the environment of the vehicle on the basis of their position, type, curvature and length. In particular, the line recognition sensor may also be designed to sense a carriageway over its entire width."); and compositing the first information and the second information to generate the travel environment information ([0020] “In the last step, the carriageway situation is taken as a basis for finding the position of the vehicle with at least lane-specific precision on the carriageway. This finding is accomplished by virtue of both the data relating to the first vehicle environment from the digital map and the data relating to the lane markings in the second vehicle environment being combined together with further previously obtained data. These further data are either the data relating to the proper motion of the vehicle or the data relating to objects in the third vehicle environment or else are both types of data together. The lane-specific precision is particularly greater than the first precision achieved with the satellite signal sensor.”).
Simon does not explicitly teach determining whether or not the travel road to which the travel lane belongs is a predetermined specific road on a basis of the features of the travel road and compositing the first and second information based on the determination that the travel road is the specific road. Simon does however teach determining the number of lanes on a road based on features of the travel road ([0016] “The line recognition sensor is a detector which is capable of capturing at least some possible lane markings on the carriageway under particular conditions and, by way of example, of identifying them by an image recognition method.” and [0026] “If the line recognition sensor is capable of sensing the entire carriageway, for example, then it is possible to draw conclusions about the total number of lanes. Besides the exact position of his vehicle on the carriageway, the vehicle driver also learns the total number of lanes present. The detected objects can also be used to determine the number of lanes.").
It would have been obvious to one having ordinary skill in the art to modify the teachings of determining the number of lanes on a travel road in Simon to be further able to determine that a road is a specific road. One would have been motivated to specify a predetermined number of lanes in order to better determine the current position of the subject vehicle and possible travel positions. One would be motivated to know the current position of a vehicle and possible travel positions to give detailed and plausible driving instructions to insure safe driving execution by a driver or through automatic operation. 
Examiner interprets that a specific road is a road (travel road) in which the number of lanes belonging to the road is a predetermined number ([0066] Applicant’s specification as filed). Examiner interprets that the determination can be performed simultaneously with the combining or compositing operation. 

Regarding claim 2, Simon teaches the method of generating travel environment information according to claim 1 as detailed above. 
 Simon teaches determining whether or not the travel road is the specific road, on a basis of the first information and the second information ([0028] "The number of lanes is determined on the basis of a method having the following additional steps: data relating to a lane width are obtained from the data relating to lane markings. Data relating to the carriageway width are obtained from the data relating to objects. By way of example, an object to the left-hand carriageway edge is registered and another object to the right-hand carriageway edge is ascertained. If both objects are at approximately the same level then it is possible to infer the carriageway width. Finally, the number of lanes on the carriageway is determined from the data relating to the carriageway width and the data relating to the lane width. In the simplest case of lanes of identical width, it is possible to divide the carriageway width by the lane width, for example, and the number of lanes is obtained directly. By also including the position found by the satellite signal and also the data from the digital map, it is possible to safely determine the number of lanes even in the case of lanes which are not of identical width. The data relating to lane markings may also comprise information about the type of lines. From a solid line, for example, it is possible to infer that it bounds the carriageway. By contrast, dashed lines indicate a further lane. This information can likewise be used to determine the lane width, or the number of lanes. Meaningful data can also be obtained for moving objects. By way of example, other vehicles and the direction of motion thereof can be detected. If the direction in which the vehicles in the lanes are travelling is known, it is likewise possible to determine the number of lanes.").

Regarding claim 3, Simon teaches the method of generating travel environment information according to claim 1 as detailed above.
Simon also teaches acquiring the number of lanes belonging to the travel road ([0026] "The method also involves determining the number of lanes, the number of lanes is determined on the carriageway."). Simon teaches when the number of lanes is a predetermined number, determining that the travel road is the specific road as detailed in claim 1 above. 

Regarding claim 4, Simon teaches the method of generating travel environment information according to claim 1 as detailed above.
Simon also teaches acquiring the number of lanes belonging to the travel road ([0026] "The method also involves determining the number of lanes, the number of lanes is determined on the carriageway”). Simon also teaches determining that the travel road is the specific road as discussed above in reference to claim 1. 
Simon does not explicitly teach determining whether or not the number of lanes in an inbound direction and the number of lanes in an outbound direction are both one; and when a determination is made that the number of lanes in the inbound direction of the travel road and the number of lanes in the outbound direction of the travel road are both one. 
However, Simon does teach determining the number of lanes in an inbound direction and the number of lanes in an outbound direction and when a determination is made that the number of lanes in the inbound direction of the travel road and the number of lanes in the outbound direction of the travel road, determining that the travel road is the specific road (at least see FIG.2 also see [0069]-[0075] “the number of lanes is also ascertained. The vehicle driver can then be provided with the information on the navigation appliance 22 that the carriageway 24 has a total of four lanes, that his automobile 10a is currently in the lane 38c, that he is in the left hand lane of the two lanes in the direction of travel, that to his left there are two lanes 38a and 38b with oncoming traffic, that the lane marking 28a to his left symbolizes that this lane must not be used,”).
It would have been obvious for one having ordinary skill in the art based on the teachings in Simon of finding the number of lanes in an inbound and outbound direction to be able to determine whether or not the number of lanes in the inbound and outbound direction are both one. One would be motivated to do so to be able to determine the lane in which a vehicle can travel in the case where there is a change in the number of drivable lanes in the direction of travel of the subject vehicle. One would further be motivated to determine the number of drivable lanes for a subject vehicle in order to avoid the possibility of a collisions.    
Regarding claim 5, Simon teaches the method of generating travel environment information according to claim 1 as detailed above.
 Simon also teaches acquiring the number of lanes belonging to the travel road ([0026] "The method also involves determining the number of lanes, the number of lanes is determined on the carriageway."). Simon also teaches determining that the travel road is the specific road as discussed above in reference to claim 1. 
Simon does not explicitly teach determining whether or not the number of lanes in an inbound direction or an outbound direction is one; and determining that the travel road is the specific road when the number of lanes in the inbound or outbound direction is one.
However, Simon also teaches determining the number of lanes in an inbound direction or an outbound direction (at least see FIG.2 also see [0069]-[0075] “the number of lanes is also ascertained. The vehicle driver can then be provided with the information on the navigation appliance 22 that the carriageway 24 has a total of four lanes, that his automobile 10a is currently in the lane 38c, that he is in the left hand lane of the two lanes in the direction of travel,”). 
Examiner interprets the claim is written in the alternative therefore only one of the limitations needs to be addressed.
It would have been obvious for one having ordinary skill in the art based on the teachings in Simon of finding the number of lanes in an inbound and outbound direction to be able to determine whether or not the number of lanes in the inbound or outbound direction is one. One would be motivated to do so to be able to determine the lane in which the subject vehicle is travelling. One would want to know the lane in which the subject vehicle is traveling in to be able to provide detailed driving instructions or plausible autonomous operation that adheres to traffic laws. 

Regarding claim 7, Simon teaches the method of generating travel environment information according to claim 1 as detailed above.
 Simon also teaches acquiring the number of lanes belonging to the travel road ([0026] "The method also involves determining the number of lanes, the number of lanes is determined on the carriageway."); and when a determination is made that the number of lanes of the travel road is two or more and the travel road can be specified as to which lane of the lanes of the travel road a vehicle is traveling in (see at least Fig.2 also see [0076] “The vehicle driver can then be provided with the information on the navigation appliance 22 that the carriageway 24 has a total of four lanes, that his automobile 10a is currently in the lane 38c, that he is in the left-hand lane of the two lanes in the direction of travel, that to his left there are two lanes 38a and 38b with oncoming traffic, that the lane marking 28a to his left symbolizes that this lane must not be used,” and ( [0026] “If the line recognition sensor is capable of sensing the entire carriageway, for example, then it is possible to draw conclusions about the total number of lanes. Besides the exact position of his vehicle on the carriageway, the vehicle driver also learns the total number of lanes present.”), on a basis of patterns of lane markers that define the lanes belonging to the travel road ( [0021] “The data relating to the lane markings then make it possible to establish, by way of example, whether the vehicle is in a lane at the edge of the road or in a lane in the center of the road.”), determining that the travel road is the specific ([0076] “The vehicle driver can then be provided with the information on the navigation appliance 22 that the carriageway 24 has a total of four lanes).

Regarding claim 8, Simon teaches the method of generating travel environment information according to claim 1 as detailed above.
Simon also teaches acquiring the number of lanes of the travel road ( [0026] "The method also involves determining the number of lanes, the number of lanes is determined on the carriageway."); and when a determination is made that the number of lanes in the inbound direction or outbound direction of the travel road is two or more and it is possible to specify which lane of the lanes of the travel road a vehicle is traveling in (see at least Fig.2 also see [0076] “The vehicle driver can then be provided with the information on the navigation appliance 22 that the carriageway 24 has a total of four lanes, that his automobile 10a is currently in the lane 38c, that he is in the left-hand lane of the two lanes in the direction of travel, that to his left there are two lanes 38a and 38b with oncoming traffic, that the lane marking 28a to his left symbolizes that this lane must not be used,” and ( [0026] “If the line recognition sensor is capable of sensing the entire carriageway, for example, then it is possible to draw conclusions about the total number of lanes. Besides the exact position of his vehicle on the carriageway, the vehicle driver also learns the total number of lanes present.”), on a basis of patterns of lane markers that define the lanes in the inbound direction or the lanes in the outbound direction ([0021] “The data relating to the lane markings then make it possible to establish, by way of example, whether the vehicle is in a lane at the edge of the road or in a lane in the center of the road.”), determining that the travel road is the specific road ([0076] “The vehicle driver can then be provided with the information on the navigation appliance 22 that the carriageway 24 has a total of four lanes).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2014/0088862A1) in view of Kimura (US6385536B2) which will further be referred to as Simon and Kimura respectively. 

Regarding claim 6, Simon teaches the method of generating travel environment information according to claim 1 as detailed above.
Simon teaches acquiring the number of lanes present on a road ([0028] “the number if lanes on the carriageway is determined from the data relating to the carriageway width and the data relating to the lane width.”).
	Simon does not explicitly teach acquiring a change in the number of lanes on a traveling direction side of the travel lane; and when a determination is made that the number of lanes changes from two or more to one, determining that the travel road is the specific road.
 However, Kimura teaches acquiring a change in the number of lanes on a traveling direction side of the travel lane (Col.8 lines 19-67 “The database 24 stores the route/map data. As shown in FIG. 3, this rote/map data includes various data such as map data, road data, node data, intersection data, fork data (which includes fork information used in this invention) and the like…The road data includes information related to roads, such as width, grade, cant, bank, road surface conditions, number of lanes of each road, places where the number of lanes decrease, places where the width narrows, and the like.); and when a determination is made that the number of lanes changes from two or more to one, determining that the travel road is the specific road (see at least Figs. 17 and 18 also see Col.23 lines 15-39 “In the example shown in FIGS. 17 and 18, a two-lane roadway 101 has a fork DS (specific fork) at which the roadway 101 divides into a single-lane main way 103 and a single-lane branch way 102. In these drawings, the reference numeral 122 denotes a broken-line lane marker that defines a lane boundary between an entrance lane to the main way 103 and an entrance lane to the branch way 102. The reference numeral AR1 denotes a specific area that is set with respect to the fork DS. With regard to the fork DS having the above feature, the driver of the vehicle traveling on the roadway 101 can choose any one of the four traveling courses A-D indicated by the arrows in FIGS. 17 and 18. When the vehicle passes the fork DS, first the navigation apparatus carries out the first determination process to determine the traveling road on which the vehicle is going to travel after passing the fork DS or on which the vehicle is traveling after passing the fork DS. This first determination process is made based on (i) a detection result(s) obtained when the vehicle is within the specific area AR1 and (ii) a set of predetermined conditions related to the fork DS. Specifically, when the vehicle is within the specific area AR1, the navigation apparatus determines the traveling road by judging which one of the following conditions (a) and (b) is satisfied.”).
	It would have been obvious to one having ordinary skill in the art to modify acquiring the number of lanes taught in Simon with the ability to determine a change in the number of lanes taught in Kimura. One would have been motivated to do so in order to be able provide an accurate representation of a subject vehicle’s surroundings. One would want to accurately depict the subject vehicle’s surroundings to provide adequate control or instructions to promote driver safety. 

Examiner interprets that the number of lanes has to be at least two before changing to one lane. Examiner interprets that Figs. 17 and 18 of Kimura satisfy this limitation as it shows two lanes that become one traveling lane as the subject vehicle can no longer occupy either lane interchangeably. 

Regarding claim 9, Simon teaches the method of generating travel environment information according to claim 1 as detail above.
 Simon teaches acquiring the number of lanes of the travel road ([0026] "The method also involves determining the number of lanes, the number of lanes is determined on the carriageway."); and when a determination is made that the number of lanes in an inbound direction or the number of lanes in an outbound direction of the travel road is two or more and the lanes in the inbound direction or the lanes in the outbound direction are defined by predetermined characteristic lane markers, determining that the travel road is the specific road ([0028] “The number of lanes is determined on the basis of a method having the following additional steps: data relating to a lane width are obtained from the data relating to lane markings. Data relating to the carriageway width are obtained from the data relating to objects. By way of example, an object to the left-hand carriageway edge is registered and another object to the right-hand carriageway edge is ascertained. If both objects are at approximately the same level then it is possible to infer the carriageway width. Finally, the number of lanes on the carriageway is determined from the data relating to the carriageway width and the data relating to the lane width. In the simplest case of lanes of identical width, it is possible to divide the carriageway width by the lane width, for example, and the number of lanes is obtained directly. By also including the position found by the satellite signal and also the data from the digital map, it is possible to safely determine the number of lanes even in the case of lanes which are not of identical width. The data relating to lane markings may also comprise information about the type of lines. From a solid line, for example, it is possible to infer that it bounds the carriageway. By contrast, dashed lines indicate a further lane. This information can likewise be used to determine the lane width, or the number of lanes. Meaningful data can also be obtained for moving objects. By way of example, other vehicles and the direction of motion thereof can be detected. If the direction in which the vehicles in the lanes are travelling is known, it is likewise possible to determine the number of lanes.”).
Simon suggests but does not explicitly teach when a determination is made that the number of lanes in an inbound direction or the number of lanes in an outbound direction of the travel road is two or more and the lanes in the inbound direction or the lanes in the outbound direction are defined by predetermined characteristic lane markers, determining that the travel road is the specific road ( [0026] “If the line recognition sensor is capable of sensing the entire carriageway, for example, then it is possible to draw conclusions about the total number of lanes. Besides the exact position of his vehicle on the carriageway, the vehicle driver also learns the total number of lanes present. The detected objects can also be used to determine the number of lanes.").
However, Kimura more explicitly teaches when a determination is made that the number of lanes in an inbound direction or the number of lanes in an outbound direction of the travel road is two or more and the lanes in the inbound direction or the lanes in the outbound direction are defined by predetermined characteristic lane markers, determining that the travel road is the specific road (see at least Fig.11, also see Col.13 line 64-Col.14 line 65).
It would have been obvious to one having ordinary skill in the art to based on the suggestion in Simon that with lane markers of an entire roadway one can determine the number of lanes in a particular direction. The teachings of Kimura further applies the utilization of identifying lane markings around a subject vehicle in order to determine the number of lanes in a specific direction. One would be motivated to implement the practice of utilizing lane markers to determine a specific road in order to determine where the subject vehicle can travel. One would want to determine where the subject vehicle can travel in order to provide a plausible route a vehicle can travel for example in the case where a driver needs to get to a specific exit. 

Examiner interprets that claim is written in the alternative therefore only one of the limitations needs to be addressed. Lane marker is defined as “The lane marker may be a line drawn on a road surface, a planting that exists between lanes, or a road structure that exists on the side of a road shoulder of a lane, such as a guardrail, a curbstone, a sidewalk, a traffic strip, or an exclusive road for two wheels. The lane marker may also be a stationary object that exists on the side of a road shoulder of a lane, such as an advertising display, a traffic sign, a store, or a roadside tree.” ([0024] Applicant’s specification as filed). Predetermined characteristic lane markers are defined as “The characteristic lane markers include the forms of lane markers (solid lines, broken lines, color) and the structures of lane markers (traffic strips such as curbstones, planting, guardrails, and road studs).” ([0099] Applicant’s Specification as filed).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2014/0088862A1) in view of Joh (US2014/0379164A1) which will further be referred to as Simon and Joh respectively.

Regarding claim 10, Simon teaches the method of generating travel environment information according to claim 1 as detailed above.
	Simon teaches combining digital map data with sensor data ([0023] “The data from the digital map provide the basis for the algorithm. Next, redundant, additional and complementary data relating to lane markings are also used and are processed with the data from the digital map. The data obtained in this manner are then in turn combined”) to update a digital map based on the current travelling environment of a subject vehicle ([0027] “if the information about the number of lanes is used to correct data in the digital map. The data relating to a number of lanes which are stored in a digital map may be outdated and may not correctly reproduce the actual situation… The driver is then provided with a very up-to-date piece of information and is not misled by incorrect data. Alternatively, provision may be made for the data in the digital map to be corrected permanently and matched to the actual circumstances.”). 
Simon does not explicitly teach calculating a difference between the first information and the second information and compositing the first information and the second information on a basis of the difference.
Joh more explicitly teaches calculating a difference between the first information and the second information ([0026] “Based on the vehicle coordinates, a roadway is identified and the corresponding path line is retrieved from map database 46 in order to find the offset distance and angle heading for the path line in calculator 45. The resulting path line is input into a confidence checker 47 along with the first lane model from vision system 40 and the vehicle state from Kalman filter 43. Confidence checker 47 compares discrepancies between the optically-based lane model and the map determined path line to one or more thresholds in order to determine a confidence level.”) and compositing the first information and the second information on a basis of the difference ([0027] “A virtual lane generator 48 receives the confidence level from confidence checker 47, the path line and offset distance from calculator 45, and the first lane model from vision system 40. Based on the offset distance, virtual lane generator 48 shifts the path line so that it coincides with the previously determined offset between the vehicle and the lane border from vision system 40.”).
	It would have been obvious to one having ordinary skill in the art to modify the method for combining data from the sensor and digital map taught in Simon with the more explicit steps of calculating a difference between the two information types and shifting the map based on the sensor data taught in Joh. One would be motivated to be able to accurately update map information to provide accurate driving instructions or control. One would want to provide correct driving instructions to avoid dangerous driving situations. 

Regarding claim 11, the combination of Simon and Joh teach the method of generating travel environment information according to claim 10 as detailed above.
 	Simon teaches compositing the first information and second information so that the travel lane and a target lane of the map information corresponding to the travel lane are connected ([0023] “In particular, an environment model is created for each incoming type of data (data from the digital map, data relating to lane markings, data relating to proper motion, data relating to objects) separately. The data from the digital map provide the basis for the algorithm. Next, redundant, additional and complementary data relating to lane markings are also used and are processed with the data from the digital map. The data obtained in this manner are then in turn combined with the data relating to the proper motion of the vehicle and/or the data relating to objects. Using the three environment models, it is thus possible to determine and check the plausibility of the lane in which the vehicle is currently travelling by merging and interpretation.” also see [0020]-[0021]). 
Simon does not explicitly teach compositing the first information and the second information on the basis of the difference in position between the first information and the second information.
Joh more explicitly teaches compositing the first information and the second information on the basis of the difference in position between the first information and the second information ([0026]-[0027] “Based on the vehicle coordinates, a roadway is identified and the corresponding path line is retrieved from map database 46 in order to find the offset distance and angle heading for the path line in calculator 45. The resulting path line is input into a confidence checker 47 along with the first lane model from vision system 40 and the vehicle state from Kalman filter 43. Confidence checker 47 compares discrepancies between the optically-based lane model and the map determined path line to one or more thresholds in order to determine a confidence level. A virtual lane generator 48 receives the confidence level from confidence checker 47, the path line and offset distance from calculator 45, and the first lane model from vision system 40. Based on the offset distance, virtual lane generator 48 shifts the path line so that it coincides with the previously determined offset between the vehicle and the lane border from vision system 40.”).
	It would have been obvious to one having ordinary skill in the art to modify the combining step in Simon with the explicit teachings of combining the first and second information based on the difference in position between the first information and the second information taught in Joh. One would have been motivated to do so in order to increase the precision of the subject vehicle position. One would want to increase the precision in determining the subject vehicle’s position in order to increase safety while maneuvering of a subject vehicle manually or automatically. 

Examiner interprets target lane to be the travel lane according to the map information. Examiner interprets that the offset distance is equivalent to the difference in position between the first information and the second information. 

Regarding claim 12, the combination of Simon and Joh teach the method of generating travel environment information according to claim 10 as detailed above.
Simon teaches compositing the first information and the second information so that a first area including the travel lane and a second area including a target lane of the map information corresponding to the travel lane are connected ([0023] “In particular, an environment model is created for each incoming type of data (data from the digital map, data relating to lane markings, data relating to proper motion, data relating to objects) separately. The data from the digital map provide the basis for the algorithm. Next, redundant, additional and complementary data relating to lane markings are also used and are processed with the data from the digital map. The data obtained in this manner are then in turn combined with the data relating to the proper motion of the vehicle and/or the data relating to objects. Using the three environment models, it is thus possible to determine and check the plausibility of the lane in which the vehicle is currently travelling by merging and interpretation.” also see [0020]-[0021]). 
Simon does not explicitly teach compositing the first information and the second information on the basis of the difference in position between the first information and the second information.
Joh more explicitly teaches compositing the first information and the second information on the basis of the difference in position between the first information and the second information ([0026]-[0027] “Based on the vehicle coordinates, a roadway is identified and the corresponding path line is retrieved from map database 46 in order to find the offset distance and angle heading for the path line in calculator 45. The resulting path line is input into a confidence checker 47 along with the first lane model from vision system 40 and the vehicle state from Kalman filter 43. Confidence checker 47 compares discrepancies between the optically-based lane model and the map determined path line to one or more thresholds in order to determine a confidence level. A virtual lane generator 48 receives the confidence level from confidence checker 47, the path line and offset distance from calculator 45, and the first lane model from vision system 40. Based on the offset distance, virtual lane generator 48 shifts the path line so that it coincides with the previously determined offset between the vehicle and the lane border from vision system 40.”).
	It would have been obvious to one having ordinary skill in the art to modify the compositing of the first information and the second information taught in Simon with the explicit steps of compositing the two sources of information based on a difference as taught in Joh. One would have been motivated to add the difference criteria to better determine how to combine the information to provide accurate travel environment information. One would want to determine how to combine the information in order to make the process repeatable and more overall more reliable. 

Regarding claim 13, the combination of Simon and Joh teach the method of generating travel environment information according to claim 11 as detailed above.
	Simon teaches determining that the travel lane is the specific lane ([0067] “The position finding unit 20 processes at least some of the incoming data such that it determines the position of the automobile 10a at least in lane-specific fashion.” also see [0053]).
	Simon does not explicitly teach relaxing a condition for associating the travel lane and the target lane with each other.
However, Joh teaches relaxing a condition for associating the travel lane and the target lane with each other ([0011] “In one aspect of the invention, an apparatus for a vehicle operated on a roadway having lane markers comprises an optical sensor providing optical data of the roadway. A first lane model is stored in an electronic memory in response to detected lane markers in the optical data. An electronic horizon system tracks a position of the vehicle and provides roadway data in response to the position. A second lane model is stored in the electronic memory in response to the roadway data. A confidence checker compares a discrepancy between the first and second lane models to a threshold in order to determine a confidence level. An output selector selects the first lane model when lane markers are detected in the optical data, and selects the second lane model if the lane markers are not detected in the optical data and the confidence level is greater than a predetermined level.”).

Examiner interprets relaxing a condition to be providing a condition in order to consider the first information and the second information independently from one another. 

It would have been obvious to one having ordinary skill in the art to modify the determination of a specific lane taught in Simon with the relaxation of a condition for associating the travel lane and the target lane taught in Joh. One would have been motivated to do so in order to account for inaccuracies in either the sensor or map data therefore providing a driver with a more accurate depiction of the travel environment. One would want an accurate depiction of the travel environment to promote driver safety as the driver is better informed of their surroundings. 

Regarding claim 14, the combination of Simon and Joh teaches the method of generating travel environment information according to claim 11 as detailed above.
Simon also teaches when a determination is made that the travel lane is the specific lane ([0067] “The position finding unit 20 processes at least some of the incoming data such that it determines the position of the automobile 10a at least in lane-specific fashion.” also see [0053]), changing lane marker information on the basis of the first information, the lane marker information being included in the second information and associated with a target lane of the map information corresponding to the travel lane ([0026] “this is possible when data relating to the proper motion of the vehicle are combined with the data from the digital map and the data relating to the lane markings.” and  [0027] “It is particularly preferred in this case if the information about the number of lanes is used to correct data in the digital map. The data relating to a number of lanes which are stored in a digital map may be outdated and may not correctly reproduce the actual situation…provision may be made for the data in the digital map to be corrected permanently and matched to the actual circumstances. By way of example, provision may be made for this when a carriageway has been physically altered on a permanent basis.”).

Examiner interprets that the actual circumstances mentioned are derived from the data from the sensor for example lane markings from the line recognition sensor. 

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2014/0088862A1) in view of Rottkamp (US10990103B2) which will further be referred to as Simon and Rottkamp respectively. 

Regarding claim 15, Simon teaches the method of generating travel environment information according to claim 1 as detailed above.
	Simon teaches and when a determination is made that the travel lane is the specific lane ([0075] “The position of the automobile 10a can be found on the carriageway 24 with lane precision,”). Simon suggests accumulating travel histories including the first information ([0043] “such data relating to the proper motion of the vehicle are obtained as comprise measurement data which have been recorded at different times. It is thus possible to reconstruct the dynamics of a vehicle, or the trajectory thereof over time. This again allows conclusions as to what path a vehicle has taken on a carriageway and how many lanes it has changed, in particular.”). Simon also suggests compositing the first information and the second information on a basis of the travel history, among the travel histories associated with the travel road ([0020] “In the last step, the carriageway situation is taken as a basis for finding the position of the vehicle with at least lane-specific precision on the carriageway. This finding is accomplished by virtue of both the data relating to the first vehicle environment from the digital map and the data relating to the lane markings in the second vehicle environment being combined together with further previously obtained data. These further data are either the data relating to the proper motion of the vehicle or the data relating to objects in the third vehicle environment or else are both types of data together.”). 
Simon does not explicitly teach accumulating travel histories including traveling positions detected in past times; and the number of times the subject vehicle travels is a predetermined number of times or more.
However, Rottkamp teaches accumulating travel histories including traveling positions detected in past times (Col.2 lines 19-23 “The computation device may to this end continuously obtain driving courses recorded by the other vehicles in the form of position sequences and determine therefrom specific travel lanes,” and Col.1 lines – Col.2 line 4 “The communication device receives from a computation device external to the motor vehicle a lane map describing travel lanes that are determined by the computation device from actual driving courses of other vehicles in the past and that relate to a region surrounding the motor vehicle,”); and the number of times the subject vehicle travels is a predetermined number of times or more (Col. 3 lines 54-Col.4 line 8 “In accordance with some embodiments, the lane map comprises at least one form of frequency information that  may be taken into consideration during the determination of the trajectory, this frequency information relating to branching travel lanes and describing the frequency with which the branching travel lanes are traveled by the other vehicles.”).

Examiner interprets that the past data obtained by the computation device and received by the communication device can be could be data from the subject vehicle (Rottkamp, Col.4 lines 44-51 “the motor vehicle may also transmit to the computation device driving course information with respect to driving courses it has traveled itself in addition to data for determining behavior information by means of the communication device on the vehicle system side.”).

	It would have been obvious to one of ordinary skill in the art to have modified the travel history taught in Simon to include travel position history taught in Rottkamp. One would have been motivated to incorporate travel positions in travel history to be able to calculate a travel route. One would want to be able to calculate a travel route in order to execute automatic control. It would have been obvious to one of ordinary skill in the art to have modified the compositing process based on travel history in Simon with the frequency information taught in Rottkamp. One would want to incorporate frequency data to improve the reliability of the travel environment information that is generated. 

Regarding claim 16, Simon teaches the method of generating travel environment information according to claim 1 as detailed above.
	Simon teaches determining a travel lane is a specific lane (lane ([0067] “The position finding unit 20 processes at least some of the incoming data such that it determines the position of the automobile 10a at least in lane-specific fashion.” also see [0053]), and referring to a reference travel history, among the travel histories associated with the travel road to composite the first information and second information ([0073]-[0074] “The driving dynamics sensor 14 measures the speed of travel and the lateral acceleration of the automobile 10a and can take this information as a basis for reconstructing the trajectory T. It is therefore recognized that a lane change from the lane 38d to the lane 38c has taken place. The data obtained in this manner about the lane markings 28a and 28b, the objects 32, 30 and 10b and about the trajectory Tare forwarded to the position finding unit 20, where they are combined with the navigation data from the digital map 12 and with the position data from the satellite signal sensor 36 and are processed. The position of the automobile 10a can be found on the carriageway 24 with lane precision, and the number of lanes is also ascertained.”). 
Simon does not explicitly teach accumulating travel histories including the first information and traveling positions transmitted to a server via a communication line and the number of times the subject vehicle travels is a predetermined number of times or more to composite the first information of the reference travel history and the second information.
	However, Rottkamp teaches accumulating travel histories including the first information and traveling positions transmitted to a server via a communication line (Col.4 lines 44-51 “In accordance with yet another embodiments, the motor vehicle may also transmit to the computation device driving course information with respect to driving courses it has traveled itself in addition to data for determining behavior information by means of the communication device on the vehicle system side. The computation device may take this information into consideration when determining and/or updating a lane map.”); and when a determination is made that the travel lane is the specific lane (Col.2 line 58-Col.3 line 11 “It is therefore possible to initially allocate such a travel lane to the motor vehicle in order to obtain the correct travel lane for determining the trajectory and/or performing the transverse guiding intervention. In accordance with some embodiments, a selection is made taking into consideration position information from a position sensor on the vehicle system side. The position information describing the position of the motor vehicle in a geodetic coordinate system may be determined by means of a global satellite navigation system, for instance, and a travel lane may be selected from the lane map, which is usefully related to a geodetic coordinate system. Alternatively or in addition, the selection may also be made taking into consideration sensor data from a sensor device on the vehicle system side. These sensor data may provide, for example, image data as sensor data that describe the course of lane markings, wherein the selection of a travel lane to be used is made by comparing the lane markings or the roadway segments delimited thereby to the course of the travel lanes.), referring to a reference travel history, among the travel histories associated with the travel road, in which the number of times the subject vehicle travels is a predetermined number of times or more to composite the first information of the reference travel history and the second information (Col.3 lines 29-57 “If the motor vehicle exhibits comparable behavior-if, for example, the turn signal is activated or if there is braking the travel lane selected is the one in which the behavior information indicates that drivers who have followed the travel lane in the past and have also braked and actuated the turn signal. In accordance with some embodiments, the control device determines a trajectory, it is additionally useful when, for determining the trajectory to be followed, a planned trajectory determined by the control device is subjected to a plausibility check using the lane data. The lane map, in particular the selected travel lane, may then be used to conduct a plausibility check on the computed planned trajectory. The planned trajectory may then be determined as the trajectory, if it is plausible for the lane data, using the lane map, for instance by combining a segment of the planned trajectory with a segment of the travel lane…the planned trajectory is determined based on sensor data of the vehicle system side or of a sensor device on the vehicle system side. The sensor device may comprise a camera, for example, in order to significantly improve the quality of trajectories determined in a conventional manner by taking the lane map into consideration…the lane map comprises at least one form of frequency information that may be taken into consideration during the determination of the trajectory,”).
	It would have been obvious to one having ordinary skill in the art to modify the ability of recreating a trajectory taught using past dynamic values in Simon with being able to be able to utilize travel history including traveling positions from a server in Rottkamp. One would be motivated to combine to obtain past operations from a driver. One would want to obtain past operations from a driver to improve driver comfort as it utilizes their own past driving habits. 

Regarding claim 17, A driving control method comprising: referring to the travel environment information obtained by the method of generating travel environment information according to claim 1 taught by Simon as detailed above.
	Simon teaches providing driving instructions ([0029] “A further preference is for a piece of information to be output to a vehicle driver which is based at least on the lane-precise position of the vehicle. Such a piece of information is particularly a statement about a number of lanes to be changed. The driver is thus able to be provided with very specific driving instructions,”) and warnings ([0075] “the navigation appliance 22 is used to output a warning to the vehicle driver.”) to a driver based on the travel environment information. 
	Simon does not explicitly teach calculating a travel route of the subject vehicle on a basis of the travel environment information; and causing the subject vehicle to travel along the travel route.
However, Rottkamp teaches calculating a travel route of the subject vehicle on a basis of the travel environment information (Col.2 lines 4-7 “a control device on the vehicle system side determines a trajectory to be followed by the motor vehicle…depending on the lane map.” and Col.3 lines 42-53 “The planned trajectory may then be determined as the trajectory, if it is plausible for the lane data, using the lane map, for instance by combining a segment of the planned trajectory with a segment of the travel lane…the planned trajectory is determined based on sensor data of the vehicle system side or of a sensor device on the vehicle system side. The sensor device may comprise a camera, for example, in order to significantly improve the quality of trajectories determined in a conventional manner by taking the lane map into consideration.”); and causing the subject vehicle to travel along the travel route (Col.2 lines 4-7 “a control device on the vehicle system side…performs a transverse guiding intervention depending on the lane map.”).
It would have been obvious to one having ordinary skill in the art to modify utilizing the travel information for outputting driving instructions or warnings taught in Simon with using travel environment information to control the vehicle taught in Rottkamp. One would be motivated do so to be able to control the subject vehicle to avoid a traffic accident for example in the event where a driver is incapacitated.  

Regarding claim 19, the combination of Simon and Rottkamp teaches the driving control method according to claim 17 as detailed above.
 Simon teaches acquiring the first information and the second information regarding the lane existing at a position farther than surroundings of the subject vehicle according to the travel environment obtained by the first information (see at least Fig.2, also see [0069]-[0075] “The line recognition sensor 18 can ascertain the lane width P of the lane 38c from the position of the lane markings 28a and 28b. The ambient sensor 16 has a sensing range E2 which is different from the sensing range E 1. The sensing ranges E1 and E2 cover a second and a third vehicle environment. The sensing range E2 contains the tree 32, the automobile 10b and a house 30, which are able to be detected as objects by the ambient sensor 16”); compositing the first information and the second information to generate the travel environment information so that the travel lane and a target lane of the map information corresponding to the travel lane are connected (see at least Fig.2, also see [0069]-[0075] “The data obtained in this manner about the lane markings 28a and 28b, the objects 32, 30 and 10b and about the trajectory T are forwarded to the position finding unit 20, where they are combined with the navigation data from the digital map 12 and with the position data from the satellite signal sensor 36 and are processed.”). 
	Simon also teaches providing driving instructions ([0029] “A further preference is for a piece of information to be output to a vehicle driver which is based at least on the lane-precise position of the vehicle. Such a piece of information is particularly a statement about a number of lanes to be changed. The driver is thus able to be provided with very specific driving instructions,”) and warnings ([0075] “the navigation appliance 22 is used to output a warning to the vehicle driver.”) to a driver based on the travel environment information, but Simon does not explicitly teach calculating the travel route on the basis of the travel environment information.
	However, Rottkamp teaches calculating the travel route on the basis of the travel environment information (Col.2 lines 4-7 “a control device on the vehicle system side determines a trajectory to be followed by the motor vehicle…depending on the lane map.” and Col.3 lines 42-53 “The planned trajectory may then be determined as the trajectory, if it is plausible for the lane data, using the lane map, for instance by combining a segment of the planned trajectory with a segment of the travel lane…the planned trajectory is determined based on sensor data of the vehicle system side or of a sensor device on the vehicle system side. The sensor device may comprise a camera, for example, in order to significantly improve the quality of trajectories determined in a conventional manner by taking the lane map into consideration.”).
	It would have been obvious to one having ordinary skill in the art to modify using travel environment information to output driving instructions and warnings as taught in Simon with being able calculate a travel route as taught in Rottkamp. One would be motivated to calculate a travel route based on travel environment to be able to implement automatic vehicle control. One would want to implement automatic vehicle control in order reduce traffic accidents associated with human error. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2014/0088862A1) in view of Rottkamp (US10990103B2) and in further in view of Urano (US10215572B2) which will further be referred to as Simon, Rottkamp, and Urano respectively.

Regarding claim 18, the combination of Simon and Rottkamp teach the driving control method according to claim 17 as detailed above.
The combination of Simon and Rottkamp  teaches compositing the first information and the second information to generate the travel environment information so that the travel lane and a target lane of the map information corresponding to the travel lane are connected (Simon, Fig.2, [0074] “The data obtained in this manner about the lane markings 28a and 28b, the objects 32, 30 and 10b and about the trajectory Tare forwarded to the position finding unit 20, where they are combined with the navigation data from the digital map 12 and with the position data from the satellite signal sensor 36 and are processed. The position of the automobile 10a can be found on the carriageway 24 with lane precision, and the number of lanes is also ascertained.); and calculating, on the basis of the travel environment information, the travel route (Rottkamp, Col.2 lines 4-7 “a control device on the vehicle system side determines a trajectory to be followed by the motor vehicle…depending on the lane map.” and Col.3 lines 42-53 “The planned trajectory may then be determined as the trajectory, if it is plausible for the lane data, using the lane map, for instance by combining a segment of the planned trajectory with a segment of the travel lane…the planned trajectory is determined based on sensor data of the vehicle system side or of a sensor device on the vehicle system side. The sensor device may comprise a camera, for example, in order to significantly improve the quality of trajectories determined in a conventional manner by taking the lane map into consideration.”).
The combination of Simon and Rottkamp does not explicitly teach the travel route including a connection point between the travel lane and the target lane of the map information corresponding to the travel lane it is implied in Rottkamp (see at least Fig. 2, 34 also see Col.8 lines 24-44).
Urano more explicitly teaches calculating, on the basis of the travel environment information, the travel route including a connection point between the travel lane and the target lane of the map information corresponding to the travel lane (see at least Fig. 4 also see Col.8 line 35- Col.10 line 38 “The automatic driving system 100 generates the traveling plan such that traveling at central positions of the traveling lane L in the map information is performed. Accordingly, the target lateral positions Tw1 to Tw4 of the traveling plan in FIG. 4 are set at positions at the same distance from the white line WTa and the white line Wb in the lane width direction. The automatic driving system 100 carries out the automatic driving control, based on the actual road environment recognized in the image captured by the in-vehicle camera or the like, such that the vehicle M travels at the actual central positions of the traveling lane L. Accordingly, the control result lateral positions Pw1 to Pw4 resulting from the automatic driving control are detected as positions at the same distance from the white line Wa and the white line Wb in the lane width direction.”).
It would have been obvious to one having ordinary skill in the art to modify the calculated traveling route taught in the combination of Simon and Rottkamp with the connection point between the travel lane and the target lane taught in Urano. One would have been motivated to do so in order to increase the flexibility in generating the travel environment information. One would want to increase the flexibility for example in the case where there are discrepancies between the travel lane and the target lane due to lane closures at specific times. This would allow for a driver to be able to follow the correct road for the given time as both would be reflected.  

Examiner interprets the connection point to be a reference point used in compositing the sensor data with the map data. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2014/0088862A1) in view of Urano (US10215572B2) which will further be referred to as Simon and Urano respectively.

Regarding claim 20, Simon teaches a travel environment information generation apparatus comprising: a processor configured to execute a process of generating travel environment information ([0067] “The position finding unit 20 processes at least some of the incoming data such that it determines the position of the automobile 10a at least in lane-specific fashion.” and [0053] “The position finding unit is particularly a microcomputer or computer which is suitable for processing the provided data.” ), the processor executing: a process of acquiring the detection information ([0074] “The data obtained in this manner about the lane markings 28a and 28b, the objects 32, 30 and 10b and about the trajectory T are forwarded to the position finding unit 20,”); a process of acquiring first information regarding a surrounding travel environment including a travel lane in which the subject vehicle travels, the first information being based on the detection information from the sensor([0066] “The driving dynamics sensor 14 senses a proper motion of the automobile 10a and forwards the data obtained to the position finding unit 20. The line recognition sensor 18 recognizes a lane marking 28 made on a carriageway and forwards data obtained in this regard to the position finding unit 20. An object, e.g. a tree 32, is sensed and recognized by the ambient sensor 16, with the result that data relating to the tree 32 are forwarded to the position finding unit 20.”); a process of referring to map information stored in a storage device to acquire second information regarding lanes of a road ([0065] “The digital map 12 is stored on a data memory. For the respective position, the digital map contains available map data attributes which provide information about the vehicle environment. The data are forwarded to the position finding unit 20.”); a process of extracting features of a travel road to which the travel lane in which the subject vehicle travels belongs, on a basis of the first information ([0016] “data relating to lane markings in a second vehicle environment are obtained with a line recognition sensor. Lane markings are, in particular, lines put onto the carriageway which allow a vehicle driver to keep to a particular prescribed lane while in transit on the carriageway. By way of example, lane markings are carriageway edge markings, broken lines, solid lines, double solid lines, lines of different color and other markings, characters and symbols which are on a carriageway. A lane marking can also be formed by a series of nubs, reflectors, little lights and the like which are mounted on the carriageway. The line recognition sensor is a detector which is capable of capturing at least some possible lane markings on the carriageway under particular conditions and, by way of example, of identifying them by an image recognition method. In particular, the line recognition sensor produces a line model which arranges the recognized lines in order in the environment of the vehicle on the basis of their position, type, curvature and length.”); a process of determining whether or not the travel road to which the travel lane belongs is a predetermined specific road, on a basis of the features of the travel road ([0067] “In the exemplary embodiment, the number of lanes on the carriageway is also ascertained from the incoming sensor signals and navigation map data.” ); and a process of, when a determination is made that the travel road is the specific road, compositing the first information and the second information to generate the travel environment information (at least see Fig.2, also see [0074]-[0075] “The data obtained in this manner about the lane markings 28a and 28b, the objects 32, 30 and 10b and about the trajectory Tare forwarded to the position finding unit 20, where they are combined with the navigation data from the digital map 12 and with the position data from the satellite signal sensor 36 and are processed. The position of the automobile 10a can be found on the carriageway 24 with lane precision, and the number of lanes is also ascertained. The vehicle driver can then be provided with the information on the navigation appliance 22 that the carriageway 24 has a total of four lanes, that his automobile 10a is currently in the lane 38c, that he is in the left-hand lane of the two lanes in the direction of travel, that to his left there are two lanes 38a and 38b with oncoming traffic, that the lane marking 28a to his left symbolizes that this lane must not be used, and that he was previously in a lane which is at the right-hand carriageway edge 26r. If the automobile 10a crosses the lane marking 28a in the further course of travel, the navigation appliance 22 is used to output a warning to the vehicle driver.”).
	Simon does not explicitly teach a communication device configured to acquire detection information from a sensor equipped in a subject vehicle; and the processor executing: a process of acquiring the detection information via the communication device. 
	However, Urano explicitly teaches a communication device configured to acquire detection information from a sensor equipped in a subject vehicle (Col.10 lines 52-55 “A GPS receiving unit 1, an external sensor 2, an internal sensor 3, a map database 4, a navigation system 5, an actuator 6, and a communication unit 7 are connected to the ECU 10 via the CAN communication circuit.”); and the processor executing: a process of acquiring the detection information via the communication device (Col.10 line 64 – Col.11 line 60 “The external sensor 2 is a detection instrument for detecting an obstacle in the vicinity of the vehicle Mand the like. The external sensor 2 includes at least one of cameras, a radar, and a laser imaging detection and ranging [lidar]. The external sensor 2 is used for recognition of the white line of the traveling lane in which the vehicle M travels…In addition, the external sensor 2 may be used for the measurement of the position of the vehicle M… The cameras transmit imaging information to the ECU 10… The radar transmits information on the detected obstacle to the ECU 10… The lidar transmits information on the detected obstacle to the ECU 10…The internal sensor 3 is a detection instrument that detects the traveling state of the vehicle M. The internal sensor 3 includes the vehicle speed sensor, an acceleration sensor, and a yaw rate sensor… The vehicle speed sensor transmits information on the detected vehicle speed to the ECU 10… The acceleration sensor transmits acceleration information regarding the vehicle M to the ECU 10…The yaw rate sensor transmits information on the detected yaw rate of the vehicle M to the ECU 10.”). 

Examiner interprets that the CAN communication circuit is equivalent to the communication device as it connects the sensors to the ECU.

	It would have been obvious to one having ordinary skill in the art to modify the transmitting of information to the processor from the sensors taught in Simon to be connected through a communication device such as a controller area network (CAN) communication circuit as taught in Urano. One would be motivated to implement a CAN communication circuit to increase the robustness of the system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Burnette (US8527199B1) Discloses a method and apparatus for generating accurate maps for autonomous vehicles. A computing device can receive and store information related to features and a quality of driving along the route. The map can be updated and the updated map can be used to enable the vehicle to operate in an autonomous operation mode. 
Heidenreich et al. (US10773719B2) Discloses a method for determining arrangement information for a vehicle which is the position and orientation of a vehicle with respect to a stationary coordinate system. The arrangement information is determined by similarity data between a first and second driving lane arrangements. The first driving lane arrangement is based on sensor data and previously determined arrangement information. The second driving lane arrangement is based on information from a map.
Ichinokawa (US9494438B1) Discloses a method and system for verifying map data for a vehicle that include receiving locational coordinate data related to a roadway from a navigation system and image data pertaining to the roadway from a vehicle camera system. The method and system verify the map data based on the lane coordinate measurement and the lane image measurement. 
Inoue et al. (US2019/0385444A1) Discloses a vehicle control system that includes a data processing apparatus and a self-driving vehicle. The data processing apparatus acquires travel history information items and generates from the travel history information items, reference information. The reference information is then is distributed to the self-driving vehicle and subsequently the self-driving vehicle will drive along the path represented by the reference information. 
Mizoguchi (US2016/0259814A1) Discloses a map data processing device for a vehicle a map database has first map data of a road on which the vehicle travels, a map data computing module that computes a second map data of the road based on a surrounding environment and a traveling state of the vehicle. An update data computing module computes update data for updating the map database, based on the reliability of the second map data. 
Stahlin et al. (US2010/0241354A1) Discloses an assessment module for assessing data from a digital map for a vehicle. The assessment is made on the basis of a piece of dedicated map quality information and measurement data from an ambient sensor system in the vehicle. The connected driver assistance system and safety systems in the vehicle use the digital map on the basis of the assessment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N RORIE whose telephone number is (571)272-6962. The examiner can normally be reached Monday - Friday (out of office every other Friday) 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R./Examiner, Art Unit 3662         

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662